t c memo united_states tax_court john laszloffy petitioner v commissioner of internal revenue respondent docket no filed date john laszloffy pro_se erin k salel for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and additions to petitioner’s federal_income_tax year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioner received taxable_income in and whether petitioner is liable for self-employment taxes for and whether petitioner is liable for additions to tax under sec_6651 for failure to timely file his and federal_income_tax returns whether petitioner is liable for additions to tax under sec_6651 for failure to timely pay his and federal income taxes whether petitioner is liable for additions to tax under sec_6654 for failure to make estimated_tax payments for and and whether the court should impose on petitioner a penalty under sec_6673 for advancing frivolous arguments findings_of_fact the facts have been deemed stipulated under rule f and are so found the stipulated facts and accompanying exhibit sec_1 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure under rule f respondent moved the court to issue an order requiring petitioner to show cause why the facts and continued are incorporated herein by this reference petitioner resided in california at the time the petition was filed petitioner failed to file federal_income_tax returns for and during this period petitioner doing business as jl masonry completed construction and or masonry projects for hal hays construction inc striano construction co and joshua bailey construction the companies the companies filed forms 1099-misc miscellaneous income with respondent reporting the following amounts paid to petitioner hal hays striano joshua bailey year dollar_figure -0- big_number dollar_figure big_number dollar_figure -0- petitioner does not dispute receiving these payments pursuant to sec_6020 respondent executed substitutes for returns for the years at issue using the forms 1099-misc continued evidence set forth in respondent’s proposed stipulations of facts should not be accepted as established for the purposes of this case the court granted respondent’s motion and ordered petitioner to file a response in compliance with rule f although petitioner timely filed his response the court found it evasive and not fairly directed to respondent’s proposed stipulations of fact and as a result the court ordered that pars through of the proposed stipulations are deemed established for purposes of this case at trial petitioner invoked the fifth_amendment when respondent and the court questioned him about his income- producing activities during the years at issue filed by the companies respondent issued three separate notices of deficiency to petitioner in which he determined the above federal_income_tax deficiencies and additions to tax and petitioner filed a timely petition with the court challenging respondent’s determinations for all years petitioner has sent respondent volumes of correspondence throughout the proceeding therein petitioner asserts among other arguments that federal_law is inapplicable to him he is not a federal taxpayer obligated to pay federal_income_tax and the federal_income_tax system is purely voluntary petitioner also alleges that respondent acted fraudulently respondent advised petitioner that his arguments were frivolous and could result in a penalty under sec_6673 but petitioner continued to make the same arguments in his pretrial memorandum and at trial at trial the court warned petitioner that his arguments were frivolous and should not be placed in his posttrial brief however petitioner disregarded the court’s warning and asserted the same frivolous arguments this is not the first time petitioner has made frivolous arguments in this court in petitioner challenged the substitutes for returns meet the requirements of sec_6020 sec_6673 provides that the court may require a taxpayer to pay a penalty if the taxpayer’s position in the proceeding is frivolous or groundless respondent’s deficiency determinations for tax years and that resulted from petitioner’s failure_to_file federal_income_tax returns laszloffy v commissioner docket no at the calendar call preceding the trial date the court warned petitioner that he would be subject_to a penalty if he continued to advance frivolous arguments on date the court entered an order of dismissal for lack of prosecution because petitioner failed to appear at trial in laszloffy v commissioner tcmemo_2007_31 affd 297_fedappx_628 9th cir the court granted summary_judgment for respondent after petitioner challenged respondent’s appeals office’s determination to proceed with a proposed levy action against petitioner’s property related to tax years and as in the current case petitioner had failed to file federal_income_tax returns for the years at issue and was warned by the court that he was asserting frivolous arguments no penalty under sec_6673 was imposed in laszloffy v commissioner tcmemo_2007_31 affd 297_fedappx_628 9th cir petitioner argued among other things that he is not a taxpayer within the purview of the internal_revenue_code and is not located in any area of jurisdiction subject_to the united_states congress opinion i deficiency determinations a receipt of unreported taxable_income generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it wrong rule a 290_us_111 however in an unreported income case appealable to the court_of_appeals for the ninth circuit such as this one the presumption of correctness does not attach unless the commissioner first establishes some evidentiary foundation linking the taxpayer with the alleged income-producing activity see 596_f2d_358 9th cir revg 67_tc_672 54_tc_742 affd 445_f2d_985 10th cir rodriguez v commissioner tcmemo_2009_92 if respondent meets his burden of connecting petitioner with the income determined in the statutory_notice_of_deficiency the burden then shifts to petitioner to prove that respondent’s determination is erroneous see george v commissioner tcmemo_2002_163 respondent has established a sufficient evidentiary foundation linking petitioner with the income determined in the petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue affecting the deficiencies in his tax notices of deficiency ie the stipulations of fact establish that petitioner received the unreported income as determined in the notices of deficiency see mandeville v commissioner tcmemo_2007_332 finding taxpayer’s stipulation as to receipt of unreported income sufficient to attach presumption of correctness to notices of deficiency consequently respondent has met his burden of connecting petitioner with the income determined in the notices of deficiency and respondent’s deficiency determinations are presumed to be correct petitioner presented no evidence that respondent erroneously determined the amounts of taxable_income petitioner received in and when asked about his income-producing activities during the years at issue petitioner invoked the fifth_amendment accordingly we sustain respondent’s determinations regarding the amounts of taxable_income petitioner received in and b self-employment taxes sec_1401 imposes self-employment_tax on self-employment_income sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from the carrying on of any trade_or_business by such individual less allowable deductions attributable to such trade_or_business respondent determined that petitioner’s income during and is subject_to self-employment_tax petitioner presented no evidence that respondent’s determinations are erroneous petitioner did business as jl masonry and the income he received was classified as nonemployee compensation on the forms 1099-misc filed by the companies accordingly we sustain respondent’s determinations regarding petitioner’s liability for self-employment taxes for and ii additions to tax a burden_of_proof and production sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 if a taxpayer files a petition alleging some error in the determination of an addition_to_tax or penalty the taxpayer’s challenge will succeed unless the commissioner produces evidence that the addition_to_tax or penalty is appropriate swain v commissioner supra pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause higbee v commissioner supra pincite b sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not willful neglect petitioner failed to file federal_income_tax returns for the years at issue the court finds respondent has met his burden of production with regard to the additions to tax under sec_6651 petitioner has presented no evidence indicating his failures to file were due to reasonable_cause and not willful neglect or that respondent’s determinations are otherwise incorrect accordingly petitioner is liable for additions to tax under sec_6651 for and as respondent determined c sec_6651 sec_6651 imposes an addition_to_tax for failure to timely pay the amount shown as tax on a return unless the taxpayer can establish that such failure is due to reasonable_cause and not willful neglect the commissioner’s burden of production requires him to introduce evidence that the tax was shown on a federal_income_tax return 120_tc_163 when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared a substitute for return that meets the requirements of sec_6020 127_tc_200 affd 521_f3d_1289 10th cir petitioner failed to make income_tax payments for the years at issue respondent introduced into evidence valid substitutes for returns for the years at issue thereby satisfying his burden of production petitioner has presented no evidence indicating that his failures to pay were due to reasonable_cause and not willful neglect or that respondent’s determinations are otherwise incorrect we therefore hold that petitioner is liable for the additions to tax under sec_6651 for and as respondent determined d sec_6654 sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment generally is equal to the lesser_of percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 wheeler v commissioner supra pincite heers v commissioner tcmemo_2007_10 respondent’s burden of production under sec_7491 requires him to produce evidence that petitioner had required annual payments for and under sec_6654 petitioner made no payments of estimated_tax for any of the years through the record establishes that petitioner had a required_annual_payment for each of those years petitioner did not file federal_income_tax returns for tax years through thus petitioner’s required_annual_payment for each year at issue was equal to percent of the tax for that year and respondent has carried his burden of production with respect to the sec_6654 additions to tax for the years at issue petitioner has not argued that any of the exceptions to the sec_6654 addition applies we therefore hold that petitioner is liable for the additions to tax under sec_6654 for and as respondent determined iii penalty under sec_6673 respondent moved the court to impose a penalty on petitioner under sec_6673 sec_6673 authorizes the court to impose a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceeding or instituted the proceeding primarily for delay a position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir this court has ruled that arguments such as those petitioner asserts here are frivolous and wholly without merit see williams v commissioner tcmemo_1999_277 imposing sec_6673 penalty for tax-protester arguments in addition petitioner has advanced frivolous arguments before the court on two prior occasions sec_6673 was intended to apply to situations where a taxpayer repeatedly brings the same appeal after having been informed that his basis is groundless 73_tc_806 in laszloffy v commissioner docket no the court warned petitioner that his arguments were frivolous and would result in the imposition of a penalty if he continued to raise them in laszloffy v commissioner tcmemo_2007_31 the court again advised petitioner that many of his arguments were frivolous accordingly we shall grant respondent’s motion and require petitioner to pay a penalty of dollar_figure to the united_states pursuant to sec_6673 we also warn petitioner that we will consider imposing a larger penalty if he returns to the court and advances frivolous or groundless arguments in the future to reflect the foregoing an appropriate order and decision will be entered
